--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.25.3
 
RESOLUTIONS
 
OF THE BENEFIT FINANCE COMMITTEE
 
OF APPLETON PAPERS INC.
 
Amendments to the Appleton Papers Inc. Retirement Plan
 
[Supplement K – West Carrollton, OH Plant Employees]




WHEREAS, pursuant to Section 11.01 of the Appleton Papers Inc. Retirement Plan
(the “Plan”), Appleton Papers Inc. (the “Company’), by action of its Board of
Directors (or its delegate), may amend the Plan in whole or in part, at any time
or from time to time; and


WHEREAS, the Company desires to amend the Plan as set forth below, by action of
the  Benefit Finance Committee acting pursuant to delegation of authority
granted by the Board of Directors of the Company; and


WHEREAS, the amendments attached hereto are intended to incorporate the terms of
a collective bargaining agreement whereby covered employees at the West
Carrollton, OH Plant are eligible to participate in the Plan, and do not
otherwise revise or amend the substance of the Plan or the administration
thereof;


NOW THEREFORE, it is:


RESOLVED, that the Plan is hereby amended as set forth on Exhibit A attached
hereto.


IN WITNESS WHEREOF, the undersigned, being all of the members of the Benefit
Finance Committee, to evidence their consent to taking the foregoing actions by
written consent in lieu of a meeting, have caused the above amendments to be
adopted as of the date last entered below, and direct that they be placed with
the minutes of the Committee.
 
 
 




 

           
Committee Member
 
Date
                 
/s/ Thomas J. Ferree
 
11/28/12
Thomas J. Ferree
               
/s/ Jeffrey Fletcher
 
11/28/12
Jeffrey Fletcher
               
/s/ Kerry S. Arent
 
11/29/12
Kerry S. Arent
               
/s/ Matthew Vosters
 
11/29/12
Matthew Vosters
         


 
 
* * * * *

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A



 
APPLETON PAPERS INC.
 
RETIREMENT PLAN
 
(As Amended Through November 29, 2012)
 
SUPPLEMENT K
 
Special Provisions Applicable to
 
Appleton Papers Inc. West Carrollton, OH Plant
 
Represented by United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union, Local 266
 
Effective September 24, 2012, pursuant to a Memorandum of Agreement between
Appleton Papers Inc., West Carrollton, OH Plant and United Steelworkers and
Local 266 dated August 29, 2012 (“Agreement”), employees covered by the
Agreement shall be eligible to begin participation in the Plan, subject to the
terms and conditions of the Plan, as modified by this Supplement K.
 
Except as provided in or superseded by this Supplement K, the terms and
conditions of the Plan shall apply to West Carrollton, OH Plant Employees
(defined in Section K1.01 below) in all respects.
 
ARTICLE 1
 
Definitions
 
K1.01  
Special Definitions.

 
(a)  
West Carrollton, OH Plant Employee:  The term “West Carrollton, OH Plant
Employee” means an hourly employee of the Company employed at its West
Carrollton, OH Plant and represented by the Union, excluding any such employee
who is eligible to actively participate in any other retirement, pension or
profit-sharing plan established by the Company or to which the Company makes
contributions on his behalf (other than the Appleton Papers Retirement Savings
and Employee Stock Ownership Plan).

 
(b)  
Termination of Employment:  The term “Termination of Employment” for purposes of
this Supplement K for West Carrollton, OH Plant Employees, in lieu of the
definition of such term set forth in Plan Section 1.40, shall mean a termination
of employment, including without limitation the cessation of active employment
(irrespective of any seniority rights or recall rights) for any reason
(including quit, discharge, disability, layoff, retirement, or entrance into
military service) other than death or an authorized leave of absence.

 
(c)  
Union:  The term “Union” means United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International
Union, Local 266.

 
K1.02  
Effective Date.  The effective date of this Supplement K is September 24, 2012.

 
Page 1 of 5
 
 

--------------------------------------------------------------------------------

 
ARTICLE 2
 
Special Provisions
 
K2.01  
Participation.

 
(a)  
Effective September 24, 2012, the term “Participant” shall include West
Carrollton, OH Plant Employees who were active employees of the Company as of
September 24, 2012, and for whom the Company made contributions the PACE
Industry Union-Management Pension Fund (“PIUMPF”) through September 23, 2012.

 
(b)  
West Carrollton, OH Plant Employees whose Employment Date is September 24, 2012
or later, or who were actively employed by the Company as of September 23, 2012
but were not eligible to receive PIUMPF contributions, shall become Participants
in the Plan as set forth in Article 2 of the Plan (“Participation”).  For
purposes of satisfying the requirements of Plan Section 2.01(b) for
participation, the Employee’s period of employment with the Company and Hours of
Service shall be calculated from the Employee’s Employment Date, whether prior
to or on or after September 24, 2012.

 
K2.02  
Benefit Service.

 
(a)  
Benefit Service will be granted to each Participant who is a West Carrollton, OH
Plant Employee for a Plan Year on the basis of his total Hours of Service during
such year and prior to his Normal Retirement Date which are attributable to
employment as an Eligible Employee on and after September 24, 2012 (“Eligible
Hours”).  For this purpose, Hours of Service credited for periods of absence
from employment which immediately follow employment as an Eligible Employee
shall be deemed to be attributable to employment as an Eligible Employee.

 
(1)  
For Plan Years commencing on and after January 1, 2013:  If the Participant’s
regularly scheduled work week throughout a Plan Year is at least 40 hours, he
will be credited with one year of Benefit Service for each such Plan Year during
which he completes at least 2,000 Eligible Hours.  If the Participant’s
regularly scheduled work week is not at least 40 hours throughout such year, he
will be credited with one year of Benefit Service for each Plan Year during
which he completes the number of Eligible Hours determined in accordance with
the following formula:

 
(2,000 x Hours in Regularly Scheduled Work Week)
40
 
(2)  
Partial Years of Benefit Service:  In addition, for any Plan Year during which
the Participant completes less than the Eligible Hours required for a full year
of Benefit Service, a fraction of a year of Benefit Service will be credited
based on the ratio of his actual Eligible Hours during such Plan Year to the
number of Eligible Hours so required for a full year of Benefit Service, rounded
up to the nearest tenth (prorated for 2012).

 
K2.03  
Vesting Service.  A Participant who is a West Carrollton, OH Plant Employee will
be credited with 1 year of Vesting Service for each Plan Year in which he has at
least 1,000 Hours of Service with the Company (whether before or after the date
he became a Participant).

 
Page 2 of 5
 
 

--------------------------------------------------------------------------------

 
 
K2.04  
Retirement Pension.

 
(a)  
The following provisions shall apply to Participants who are West Carrollton, OH
Plant Employees, except that any additional provisions regarding Retirement
Pensions included in the Plan that are not superseded by this Section K2.04
shall continue to apply to such Participants.

 
(1)  
Normal Retirement Pension.  If such Participant’s employment terminates at or
after his Normal Retirement Age, he will be entitled to a Normal Retirement
Pension in a monthly amount determined by multiplying his years of Benefit
Service (including fractions of a year in completed months) as of his
Termination of Employment date by forty-four dollars and seventy cents ($44.70).

 
(2)  
Early Retirement Pension.  If such Participant’s employment terminates on or
after the date he has both reached age 55 and completed at least 10 years of
Vesting Service (and before his Normal Retirement Age), the Participant may
elect (in a time and manner as the Plan Administrator may prescribe) to receive
an Early Retirement Pension starting on the first day of any month coincident
with or following the date his employment terminates and before his Normal
Retirement Date, in a monthly amount determined under Section K2.04(a)(1) above,
reduced in accordance with the following table:

 
Age at Pension
Commencement Date
Percentage of Pension Payable
Prior to Normal Retirement Date
64
100%
63
100%
62
100%
61
95%
60
90%
59
85%
58
80%
57
75%
56
70%
55
65%

 
(3)  
Vested Retirement Pension.  If such Participant’s employment terminates on or
after the date he has completed at least five (5) years of Vesting Service, and
such Participant is not eligible for a Retirement Pension under Section
K2.04(a)(1) or (2), such Participant will be eligible to receive a Vested
Retirement Pension.  Such Participant’s Vested Retirement Pension will start on
the Participant’s Normal Retirement Date in a monthly amount determined in
accordance with Section K2.04(a)(1), or, if the Participant so elects (in a time
and manner as the Plan Administrator may prescribe) on the first day of any
month prior to his Normal Retirement Date, and coincident with or following his
55th birthday, in a monthly amount determined in accordance with Section
K2.04(a)(1), reduced as follows:

 
 

Page 3 of 5
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A

 


 
Age at Pension
Commencement Date
Percentage of Pension Payable
Prior to Normal Retirement Date
65
100%
64
89%
63
79%
62
71%
61
64%
60
58%
59
52%
58
47%
57
42%
56
38%
55
34%

 
(4)  
Disability Retirement Pension.

 
(A)  
If a Participant who is a West Carrollton, OH Plant Employee with at least 5
years of Vesting Service terminates employment with the Company on account of a
Disability with respect to which he becomes eligible for and receives disability
benefits under the Social Security Act (which shall be the definition of the
term “Disability” for purposes of this Section K2.04(a)(4), except as modified
under subparagraphs (C) and (D) below), he will be entitled to a Disability
Retirement Pension starting on the first day of the month coincident with or
next following the date on which he actually starts receiving disability
benefits under the Social Security Act (excluding retroactive payment of such
benefits).  The monthly amount of a Participant’s Disability Retirement Pension
will be determined under Section K2.04(a)(1) based on his Benefit Service
(determined in accordance with Section K2.02) and the benefit formula in effect
at his Termination of Employment.

 
(B)  
A Participant described in subparagraph (A) above who is eligible for a
Retirement Pension under any of the other provisions of Section K2.04 may elect
to receive any such other Retirement Pension instead of the Disability
Retirement Pension provided by this Section K2.04(a)(4).  The Disability
Retirement Pension payable under this Section K2.04(a)(4) is intended to be a
disability auxiliary benefit as described in Treasury Regulation §
1.401(a)-20(c).  Thus, the annuity starting date for a Participant receiving a
Disability Retirement Pension does not occur until the Participant attains
Normal Retirement Age and such Participant’s surviving spouse, if any, would be
entitled to the Pre-Retirement Surviving Spouse annuity described in Article 6
of the Plan if the Participant dies before Normal Retirement Age (or the
commencement of benefits under any of the other provisions of the Plan, if
applicable).

 
(C)  
Payment of a Disability Retirement Pension shall be conditioned upon the filing
of an application therefor and providing such information as the Plan
Administrator may require.  The Plan Administrator may, as a condition of
authorizing any Disability Retirement Pension hereunder, require a medical
examination by such physicians as the Plan Administrator may designate.  If a
Participant fails or refuses to submit to such medical examination, then no
Disability Retirement Pension will be payable until the Participant agrees to
and receive such examination.  No Disability Retirement Pension will be payable
for the period of such refusal.

 
Page 4 of 5
 
 

--------------------------------------------------------------------------------

 
 
(D)  
If a Participant recovers from his Disability prior to attaining his Normal
Retirement Age to such an extent that he would no longer be eligible for
disability benefits under the Social Security Act, he shall so notify the Plan
Administrator and payment of his Disability Retirement Pension will cease.  If
the Participant fails to notify the Plan Administrator of his recovery from his
Disability, then any Disability Retirement Pension payments he received for
which he was not eligible must be repaid to the Trust upon the direction of the
Plan Administrator.  The Plan Administrator may require physical examination of
the Participant by such physicians as the Plan Administrator may designate in
order to verify the Participant’s continuing Disability, and may terminate
payment of a Disability Retirement Pension in the event the Participant refuses
to undergo such examination, or if the Plan Administrator determines, on the
basis of such an examination or otherwise, that the Participant’s Disability has
ceased.

 
(E)  
If a Participant’s Disability Retirement Pension ceases in accordance with
subparagraph (D) above, he will be entitled to benefits in accordance with
Section K2.04(a)(2) or K2.04(a)(3) (whichever is applicable), based upon the
benefit formula taken into account in determining the amount of his Disability
Retirement Pension, provided, however, if the Participant returns to the
employment of the Company and earns Eligible Hours, any additional benefits that
may be payable to the Participant by reason of such reemployment upon his
subsequent Termination of Employment will be based upon the benefit formula in
effect upon such termination.  Any such benefits thereafter payable to such
Participant will be reduced by the Actuarial Equivalent, based on the
assumptions set forth in Section 1.07 of Appendix A to the Plan, of any
Disability Retirement Pension payments found by the Plan Administrator to have
been made after the Participant recovered from his Disability.

 
 
(b)  
If an Early Retirement Pension or Vested Retirement Pension begins at a date
between the ages set forth in the tables in Section K2.04(a)(2) and (3), the
reduction shall be calculated by straight line interpolation of the applicable
percentage factors.

 
 
K2.05  
Method of Payment.  Except as modified by this Supplement K, Article 7 of the
Plan (“Method of Payment”) shall apply in all respects.

 
* * * * *

Page 5 of 5
 
 

--------------------------------------------------------------------------------

 
